 

Exhibit 10.4

 

[g20150805191834505523.jpg]

 

February 17, 2015

Mr. Michael Sgro

131 Walnut Street

Jenkintown, PA 19046

Dear Mike:

On behalf of American Water, I am pleased to confirm your promotion to Senior
Vice President, General Counsel reporting to Susan Story, President and Chief
Executive Officer.  The effective date of this promotion is February 17,
2015.  We are confident that you will find your new position to be personally
rewarding and one in which you can make significant contributions to the
Company.  The conditions of this promotion are as follows:

Compensation:

Effective with the promotion date, your new bi-weekly salary will be $14,423.08
and when annualized would be approximately $375,000.  The new salary grade for
your position will be ML3.  Your job performance will be reviewed annually as
part of our performance management system and you may be eligible for a merit
increase in 2016. 

Annual Incentive:

You will continue to be eligible to participate in the Company’s Annual
Incentive Plan (AIP).  Effective on the date of your promotion, your AIP target
bonus of 30% will increase to a 50% target bonus of your new annual base salary.
Any amount awarded to you as a participant under the Annual Incentive Plan will
be determined in accordance with the terms of the Plan.  Your 2016 AIP will be
prorated based upon your promotion date. Actual payout of the Annual Incentive
Plan bonus is discretionary and based on factors including company performance
and individual performance objectives.

Long Term Incentive:

You will continue to be eligible to receive an equity award under the Company's
Long Term Incentive Plan (LTIP), if such an award is approved by the
Compensation Committee of the American Water Board of Directors.  Effective on
the date of your promotion, your LTIP target bonus of 30% will increase to a
target of 90% of your annual base salary.  You will receive a communication
shortly from the Company after the Compensation Committee approves an award for
you.  

Benefits:

Your current benefits will remain unchanged and in effect, including your
current vacation accrual.

.

 

 

1025 Laurel Oak Road, Voorhees, NJ  08043

--------------------------------------------------------------------------------

 

Mr. Sgro

February 17, 2015

Page 2

You are entitled to the severance benefits provided under the Executive
Severance Policy.  The severance benefits are provided to executives whose
employment is involuntarily terminated by American Water for reasons other than
Cause.  Under the policy, you will receive salary continuation benefits based on
your pay grade, which would be 12 months of your base salary, plus a prorated
Annual Incentive Plan bonus to the extent such a payment is provided under the
terms of the Annual Incentive Plan. A copy of the Executive Severance Policy is
provided to you with this offer.

We look forward to working with you and to the contributions you will continue
make to American Water, as well as the opportunity to provide you with
professional growth.  If you have questions, please contact me at 856-782-3659.

Once you have reviewed the offer please sign below and return a copy to me. 
Your signature will indicate your acceptance of our offer of employment as
outlined in this letter. 

Sincerely,

 

/s/ BJ Holdnak

 

Brenda (BJ) Holdnak

Vice President, Human Resources

American Water

1025 Laurel Creek Road

Voorhees, New Jersey 08043

 

I, Employee Name, understand that my employment will be "at will," which means
that I am not guaranteed employment or any particular job for any specified
period of time.  The Company or I may terminate my employment at any time, for
any or no reason, with or without cause.

 

/s/ Michael Sgro

2/18/15

Signature    Michael Sgro 

 

2/18/15

2

 

 